El Juez PresideNte Sr. Quiñoñes,
emitió la opinión del tribunal.
*223Visto el presente recurso gubernativo interpuesto por Don Ramón Caballero Delgado contra nota denegatoria del Regis-trador de la Propiedad de Cáguas á inscribir una escritura de adjudicación en pago de una finca rústica.
Resultando: que por escritura pública otorgada en Cáguas ante el abogado y notario de la misma Don Rafael Arce Rollet en 28 de julio del año próximo pasado, los esposos Don Manuel Teruel García y Doña Nicolasa Torres Otero, como con-dueños de una finca rústica de veinte cuerdas de terreno que poseían en el barrio de “Sumidero” del término municipal de Aguas Buenas y ¿óbre la cual pesaba un crédito hipotecario por valor de mil quinientos cincuenta y dos pesos sesenta y tres centavos de la moneda provincial extinguida, á favor de Don Ramón Caballero y Delgado, de estado casado, con Doña Isabel Santiago, no siéndoles posible satisfacer al Sr. Caballero la cantidad que le eran en deber, convinieron con él ven-derle en pago de su acreencia la misma finca hipotecada por el total valor del crédito de referencia, como así lo verificaron por medio de la expresada escritura-; y que presentada ésta al Registro de la Propiedad de Caguas para su inscripción, la denegó el registrador por el motivo que expresa la nota puesta al pie de dicha escritura la que, copiada á la letra, dice .así:
“No admitida la inscripción del precedente documento por el defecto insubsanable de que en la adjudicación en pago de la finca :á que dicho documento se refiere, por el crédito hipotecario que queda cancelado, no ha prestado su consentimiento Doña Isabel Santiago, ■esposa de Don Ramón Caballero; habiéndose tomado en su lugar ano-tación preventiva por ciento veinte días al folio 103, vuelto del tomo 13 de Aguas Buenas, finca 147 duplicado, anotación letra “B.”— Cáguas, 22 de agosto de 1906.”
Resultando: que contra esta ha interpuesto Don Ramón 'Caballero Delgado el presente recurso gubernativo para que se revoque y se ordene al registrador la inscripción de la •escritura.
*224Considerando: que, con arreglo á los artículos 335 y 336 del Código Civil revisado, los créditos hipotecarios tienen la consideración de bienes inmuebles; y que importando el con-trato contenido en la escritura de 28 de julio de 1906, un con-trato de compra-venta de un terreno por virtud del cual el comprador Don Ramón Caballero dió en pago del mismo el crédito hipotecario que sobre él tenía constituido, implica esto, por parte del comprador Sr. Caballero, un verdadero acto de enajenación del crédito hipotecario de que se trata, puesto que se desprende de él, para darlo en pago del terreno, en cuyo acto no intervino su esposa Doña Isabel Santiago, y, por con-siguiente, se encuentra el caso comprendido en el artículo 1328 del mismo Código Civil, que requiere, bajo pena de nuli-dad el consentimiento expreso de la mujer en las enajena-ciones hechas por el marido de los bienes inmuebles de la sociedad conyugal, á la que pertenece el crédito hipotecario de referencia.
Considerando, por tanto, que la escritura de que se trata adolece de un defecto insubsanable que impide su inscripción - en el registro de la propiedad.
Vistos los artículos citados del Código Civil revisado, el 65 de la Ley Hipotecaria y el 110 del Reglamento.
Se confirma la nota puesta por el Registrador de la Pro-piedad' de Cáguas, denegatoria de la inscripción de la escri-tura que motiva el presente recurso, la que se le devolverá con copia certificada de la presente resolución para su cono-cimiento y demás efectos que correspondan.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.